Case 2:18-cv-08706-FMO-KS Document 14 Filed 01/03/19 Page 1 of 8 Page ID #:36



 1 KAZEROUNI LAW GROUP, APC
     Abbas Kazerounian, Esq. (249203)
 2 ak@kazlg.com
     Mona Amini, Esq. (296829)
 3 mona@kazlg.com
     245 Fischer Ave., Unit D1
 4 Costa Mesa, CA 92626
     Telephone: (800) 400-6808
 5 Facsimile: (800) 520-5523
 6 HYDE & SWIGART
     Joshua B. Swigart, Esq. (225557)
 7 josh@westcoastlitigation.com
     2221 Camino Del Rio South, Suite 101
 8 San Diego, CA 92108
     Telephone: (619) 233-7770
 9 Facsimile: (619) 297-1022

10 Attorneys for Plaintiff, Niesha Paul
11
     SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
12 Damian P. Richard, Esq. (SBN 262805)
     1545 Hotel Circle South, Suite 150
13 San Diego, CA 92108-3426
     Tel: 619/ 758-1891
14 Fax: 619/ 296-2013
15
     drichard@sessions.legal
     Attorneys Defendant Credence Resource Management, LLC
16
17                         UNITED STATES DISTRICT COURT
18                        CENTRAL DISTRICT OF CALIFORNIA
19 NIESHA PAUL,                              Case No.: 2:18-cv-08706-FMO-KS
20                         Plaintiff,
21         vs.                               JOINT RULE 26(F) REPORT
22 CREDENCE RESOURCE
     MANAGEMENT, LLC,                        DATE:      January 17, 2019
23                                           TIME:      10:00 A.M.
                           Defendant.        COURTROOM: 6D
24
                                             HON. FERNANDO M. OLGUIN
25
26

27 //
28 //

                                             1
                                  JOINT RULE 26(F) REPORT
Case 2:18-cv-08706-FMO-KS Document 14 Filed 01/03/19 Page 2 of 8 Page ID #:37



 1        Plaintiff    NIESHA    PAUL     (“Plaintiff”)   and   Defendant   CREDENCE
 2 RESOURCE MANAGEMENT, LLC                   (“Defendant”) jointly submit this report in
 3 accordance with Rule 26(f) of the Federal Rules of Civil Procedure.
 4            a.      Statement Of The Case
 5       Plaintiff: Plaintiff alleges that Defendant, a debt collector, used unfair or
 6 unconscionable means to collect an alleged debt from Plaintiff, thereby committing
 7 multiple violations of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692, et
 8 seq. (“FDCPA”) and the Rosenthal Fair Debt Collection Practices Act, California
 9 Civil Code §§ 1788 et seq. (“RFDCPA”), and this conduct caused Plaintiff damages.

10       Plaintiff prays for the following damages:
11       • An award of actual damages, in an amount to be determined at trial,
12          pursuant to 15 U.S.C. § 1692k(a)(1), against Defendant;
13       • An award of actual damages, in an amount to be determined at trial,
14          pursuant to Cal. Civ. Code § 1788.30(a), against Defendant;
15       • An award of statutory damages of $1,000.00, pursuant to 15 U.S.C. §
16          1692k(a)(2)(A), against Defendant;
17       • An award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code §
18          1788.30(b), against Defendant;
19       • An award of costs of litigation and reasonable attorney’s fees, pursuant to
20          15 U.S.C. § 1692k(a)(3), against Defendant;
21       • An award of costs of litigation and reasonable attorney’s fees, pursuant to
22          Cal. Civ. Code § 1788.30(c), against Defendant; and
23       • Any and all other relief the Court deems just and proper.
24        Defendant: Plaintiff’s claims under the Fair Debt Collection Practices Act, 15
25 U.S.C. §§ 1692, et seq. (“FDCPA”) and the Rosenthal Fair Debt Collection Practices
26 Act, California Civil Code §§ 1788 et seq. (“RFDCPA”) are meritless. Defendant

27 only placed calls based on Plaintiff’s address and telephone number area code
28 pursuant to the information it received from Plaintiff’s creditor and cellular provider

                                             2
                                  JOINT RULE 26(F) REPORT
Case 2:18-cv-08706-FMO-KS Document 14 Filed 01/03/19 Page 3 of 8 Page ID #:38



 1 AT&T Mobility. All of the calls occurred within permissible timeframe based on
 2 Plaintiff’s residential address and telephone number area code. To the extent it is true
 3 that Plaintiff was on the West Coast when she received the subject calls, Defendant’s
 4 calls were not in violation of the FDCPA and RFDCPA. Moreover, even if Plaintiff
 5 could prove a violation, which she cannot, any such violation was a bona fide error
 6 notwithstanding Defendant’s procedures to avoid such errors.
 7            b.   Subject Matter Jurisdiction
 8       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 because
 9 Plaintiff’s claims arise out of violation of federal law; and this Court also has

10 supplemental jurisdiction of Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.
11            c.   Legal Issues
12       Plaintiff: Plaintiffs assert that no triable issues of material fact exist with regard
13 to Defendant’s violations of the FDCPA and RFDCPA. Therefore, the key legal issue
14 is whether Defendant is able to meet the bona fide error affirmative defense codified
15 at 15 U.S.C. § 1692k(c).
16        Defendant: Defendant did not violate the FDCPA or the RFDCPA. Further, to
17 the extent Plaintiff can prove any technical deficiency, any such violation is a bona
18 fide error notwithstanding Defendant’s procedures to avoid such errors.
19            d.   Parties And Evidence
20       Plaintiff: Key witnesses for Plaintiff will include the Person(s) Most
21 Knowledgeable for Defendant; and, individual collectors associated with the debt
22 allegedly owed to Defendant.
23       Defendant: Defendant identifies as witnesses (1) employees or representatives
24 of Defendant responsible for maintaining recordings of calls between Defendant and
25 Plaintiff, (2) any third-party witnesses identified by Plaintiff, and (3) corporate
26 representative or records custodian of AT&T to be identified by AT&T regarding

27 Plaintiff’s address and telephone number on the account when placed with Defendant
28 and her failure to provide updated contact information to AT&T.                 Defendant
                                              3
                                   JOINT RULE 26(F) REPORT
Case 2:18-cv-08706-FMO-KS Document 14 Filed 01/03/19 Page 4 of 8 Page ID #:39



 1 identifies as evidence (1) Defendant’s account records relating to Plaintiff’s AT&T
 2 account.
 3            e.   Insurance
 4       Plaintiff: None.
 5       Defendant:     Defendant carries insurance policies that apply to this dispute
 6 through XL Catlin.
 7            f.   Magistrate Judge
 8       Plaintiff: Plaintiff is amenable to proceeding before a mutually agreeable
 9 Magistrate Judge.

10       Defendant: Defendant does not consent to a proceeding before a magistrate
11 judge.
12            g.   Discovery
13       Plaintiff: Plaintiff anticipates propounding Requests for Admissions, Requests
14 for Production of Documents and Special Interrogatories.            In propounding said
15 discovery, Plaintiff seeks discovery regarding Defendant’s debt collection practices.
16 Moreover, Plaintiff anticipates requiring deposition testimony of the Rule 30(b)(6)
17 representative and Person(s) Most Knowledgeable for Defendant; and individual
18 collectors associated with Plaintiff’s account.
19       Plaintiff proposes the following schedule:
20            •    Discovery Cut-Off: July 26, 2019
21            •    Initial Expert Witness Disclosures: June 11, 2019
22            •    Rebuttal Expert Witness Disclosures: July 11, 2019
23            •    Expert Discovery Cut-Off: August 26, 2019
24       Defendant: Defendant agrees with the proposed discovery schedule. Defendant
25 intends    to issue written discovery including requests for production and
26 interrogatories concerning the factual basis of Plaintiff’s claims. Namely, when she

27 moved to a new residence and whether she provided notice of such move to Credence
28

                                             4
                                  JOINT RULE 26(F) REPORT
Case 2:18-cv-08706-FMO-KS Document 14 Filed 01/03/19 Page 5 of 8 Page ID #:40



 1 or AT&T.        Defendant also intends to depose the Plaintiff once written discovery
 2 responses are received.
 3            h.     Motions
 4       Plaintiff: There are no Motions currently pending before this Court. At this
 5 time, Plaintiff does not anticipate filing a motion to add other parties or claims, file
 6 amended pleadings, or transfer venue. Pending discovery, Plaintiff anticipates filing a
 7 Motion for Summary Judgment after conducting discovery.
 8       Defendant: At this time, Defendant does not anticipate filing a motion to add
 9 other parties or claims, file amended pleadings, or transfer venue. Pending discovery,

10 Defendant anticipates filing a Motion for Summary Judgment after conducting
11 discovery.
12            i.     Class Certification
13       Not applicable at this time as Plaintiff’s operative pleading is not a putative
14 class action.
15            j.     Dispositive Motions
16       Plaintiff: Plaintiff believes the following issues may be determined by a Motion
17 for Summary Judgment or Motions In Limine:
18           •       Plaintiff is a consumer;
19           •       Defendant is a debt collector;
20           •       The alleged debt owed to Defendant is a consumer debt;
21           •       Defendant violated the FDCPA by using an unfair or unconscionable
22                   means to collect or attempt to collect an alleged debt from Plaintiffs;
23           •       Defendant violated the FDCPA;
24           •       Defendant violated the RFDCPA; and
25           •       Defendant cannot satisfy the bona fide error affirmative defense.
26 Plaintiff proposes the Dispositive Motion Filing Deadline: August 29, 2019

27       Defendant: There is no genuine issue of material fact that Defendant did not
28 violate the FDCPA or the RFDCPA.             However, to the extent Plaintiff can prove
                                               5
                                    JOINT RULE 26(F) REPORT
Case 2:18-cv-08706-FMO-KS Document 14 Filed 01/03/19 Page 6 of 8 Page ID #:41



 1 prima facie, or technical violation, there is no genuine issue of material fact that any
 2 such violation was a bona fide error and that Defendant maintained procedures
 3 reasonably adapted to avoid such an error.
 4            k.   Settlement/Alternative Dispute Resolution (ADR)
 5       Plaintiff: Settlement discussions to date have been unsuccessful; however,
 6 Plaintiff remains open to settlement discussions and believes that further settlement
 7 discussions will benefit from a developed factual record. Plaintiff requests private
 8 mediation pursuant to Local Rule 16-15.4 after the parties have had an opportunity to
 9 engage in meaningful discovery.

10       Defendant: Defendant is amenable to ADR whether it be through court-ordered
11 or private mediation.
12            l.   Pretrial Conference & Trial
13       Plaintiff: Plaintiff proposes the following dates:
14            •    Pretrial Conference: December 23, 2019
15            •    Trial: January 17, 2020
16       Defendant: Defendant does not object to the proposed dates.
17            m. Trial Estimate
18       Plaintiff: At this time, Plaintiff estimates a 4 day jury trial with three (3)
19 witnesses to be called by Plaintiff. Plaintiff’s witness list will most likely grow after
20 individuals are identified during the course of discovery.
21       Defendant: Defendant maintains that this case may be properly decided on
22 summary judgment. However, to the extent there are any factual disputes, Defendant
23 estimates that a trial will take no longer than 1 day.
24            n.   Trial Counsel
25       Plaintiff: Plaintiff will be represented by Abbas Kazerounian, Mona Amini, and
26 Joshua B. Swigart at trial.

27       Defendant: Defendant will be represented by Damian P. Richard at trial.
28

                                              6
                                   JOINT RULE 26(F) REPORT
Case 2:18-cv-08706-FMO-KS Document 14 Filed 01/03/19 Page 7 of 8 Page ID #:42



 1             o.   Independent Expert Or Master
 2        Plaintiff: Plaintiff does not believe that this is a case in which requires the
 3 appointment of an independent expert or a master.
 4        Defendant: Defendant does not believe that this is a case in which requires the
 5 appointment of an independent expert or a master
 6             p.   Other Issues
 7        Plaintiff: None known to Plaintiff at this time.
 8        Defendant: None known to Defendant at this time.
 9

10 Dated: January 3, 2019                   KAZEROUNI LAW GROUP, APC
11
12                                          By:     S/ MONA AMINI
                                                       MONA AMINI, ESQ.
13                                                     ATTORNEYS FOR PLAINTIFF
14
15
     Dated: January 3, 2019                 SESSIONS FISHMAN NATHAN

16
                                            & ISRAEL, L.L.P.

17
18
                                            By:     S/ DAMIAN P. RICHARD
                                                       DAMIAN P. RICHARD, ESQ.
19                                                     ATTORNEYS FOR DEFENDANT
20
21
                                   SIGNATURE CERTIFICATION
22
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
23
     Policies and Procedures Manual, I hereby certify that the content of this document is
24
     acceptable to Defendant’s Counsel, and that I have obtained Defendant’s Counsel’s
25
     authorization to affix his electronic signature to his document.
26

27 Dated: January 3, 2019                   By:     S/ MONA AMINI
                                                       MONA AMINI, ESQ.
28                                                     ATTORNEY FOR PLAINTIFF
                                               7
                                    JOINT RULE 26(F) REPORT
Case 2:18-cv-08706-FMO-KS Document 14 Filed 01/03/19 Page 8 of 8 Page ID #:43



 1                                PROOF OF SERVICE
 2       I am a resident of the State of California, over the age of eighteen years, and
 3
   not a party to the within action. My business address is KAZEROUNI LAW
   GROUP, APC, 245 Fischer Avenue, Unit D1, Costa Mesa, California 92626.            On
 4 January 3, 2019, I served the within document(s):
 5
         JOINT RULE 26(F) REPORT
 6
 7       S      CM/ECF - by transmitting electronically the document(s) listed above to
 8
                the electronic case filing system on this date before 11:59 p.m. The
                Court’s CM/ECF system sends an e-mail notification of the filing to the
 9              parties and counsel of record who are registered with the Court’s
10
                CM/ECF system.

11       I declare under penalty of perjury under the laws of the State of California that
12 the above is true and correct. Executed on January 3, 2019 at Costa Mesa, California.
13                                                      /S/ MONA AMINI
14                                                          MONA AMINI, ESQ.

15
16
17
18
19
20
21
22
23
24
25
26

27
28

                                            1
                                     PROOF OF SERVICE
